Case 1:18-cv-02508-MSK-SKC Document 97 Filed 09/30/20 USDC Colorado Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                               Senior Judge Marcia S. Krieger

  Civil Action No. 18-cv-02508-MSK-SKC

  RONNIE DARNELL BUNCH,

         Plaintiff,

  v.

  SGT. SNOW;
  OFFICER EVANS; and
  OFFICER TRENERY,

        Defendants.
  ______________________________________________________________________________

        OPINION AND ORDER ON RECOMMENDATION OF UNITED STATES
             MAGISTRATE JUDGE DENYING MOTION TO AMEND AND
                          DENYING PENDING MOTIONS
  ______________________________________________________________________________

         THIS MATTER comes before the Court pursuant to the July 21, 2020 Recommendation

  of the Magistrate Judge (# 96) that Mr. Bunch’s Motion to Amend (# 84) be denied. No

  objections to the Recommendation were filed.

         Also pending are Mr. Bunch’s: (i) Motion to Appoint Counsel (# 88), (ii) Motion for

  Status Update (# 89), (iii) Motion to Enforce Due Process Clause (# 90), and (iv) a Motion and

  Affidavit for Leave to Proceed on Appeal pursuant to 28 U.S.C. § 1915 (# 94). The Defendants

  filed a combined response to these motions (# 91), to which no reply was filed.

                                         BACKGROUND

         The Court assumes the reader’s familiarity with the claims and underlying proceedings in

  this case. The Court recounted the facts in detail in its January 17, 2020 Order and Opinion

  granting the Defendants’ motion for summary judgment and dismissing all claims asserted



                                                  1
Case 1:18-cv-02508-MSK-SKC Document 97 Filed 09/30/20 USDC Colorado Page 2 of 7




  against them and incorporates those facts herein. (# 81). Thus, here, it is sufficient to note that

  this case arose out of a traffic stop that concluded with Mr. Bunch’s arrest and immediate

  transport from the scene to the Aurora Jail where he was held on bond. Following Mr. Bunch’s

  arrest, Officer Trenery arranged for Mr. Bunch’s vehicle to be towed from the scene. The

  vehicle was impounded and sold at a public auction (# 81).

         Mr. Bunch’s pro se Complaint brought three claims under 42 U.S.C. Section 1983 for

  violations of his 4th and 14th Amendment rights.1 (# 1). Mr. Bunch alleged that the Officers: (i)

  lacked reasonable suspicion for the initial stop in violation of his 4th Amendment rights; (ii)

  lacked probable cause for the arrest in violation of his 4th Amendment rights; and (iii) the towing

  and eventual sale of Mr. Bunch’s vehicle violated his 14th Amendment rights to due process.

         The Defendants filed a Motion for Summary Judgment (# 46). Considering the parties’

  submissions, the Court issued its Opinion and Order granting the Defendants’ motion. (# 81).

  Relevant to the issues pending here, the Court determined whether the evidence presented was

  sufficient to show a 14th Amendment due process violation.2 Noting that the burden was on Mr.

  Bunch to show both that he was deprived of a protected liberty or property right, and that

  procedural protections warranted by that right were not properly observed, the Court liberally

  construed his arguments and evidence. The Court found that the evidence was insufficient to




  1
          Mr. Bunch initiated this case without the assistance of an attorney. Accordingly, the
  Court reads his pleadings liberally. Haines v. Kerner, 404 U.S. 519, 520-521 (1972). Such
  liberal construction is intended merely to overlook technical formatting errors and other defects
  in Mr. Bunch’s filings. Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). Indeed, although
  he is not represented by counsel, Mr. Bunch must still comply with procedural rules and satisfy
  substantive law to be entitled to relief. See Murray v. City of Tahlequah, 312 F.3d 1196, 1199
  n.3 (10th Cir. 2008).
  2
         Mr. Bunch’s pending motion to amend does not implicate his original claims brought
  pursuant to the 4th Amendment. Thus, the Court will not address them here.
                                                    2
Case 1:18-cv-02508-MSK-SKC Document 97 Filed 09/30/20 USDC Colorado Page 3 of 7




  establish that the Defendant Officers were personally involved in the impoundment and/or sale

  of his vehicle or that the City of Aurora had a municipal policy or custom that was the moving

  force behind the impoundment and sale of the vehicle. Accordingly, Officer Evans3, Officer

  Trenery, and Officer Snow were entitled to summary judgment. (# 81). On January 17, 2020,

  Final Judgment issued in favor of the Defendants and the case was closed. (# 82). On February

  3, 20204, Mr. Bunch filed both a motion for leave to file an amended complaint and a proposed

  amendment. (# 84, # 86).

                                           DISCUSSION

         A. Motion to Amend

         Presumably in response to the Court’s January 17, 2020 Order and Opinion granting the

  Defendants’ motion for summary judgment and entry of final judgment, Mr. Bunch moved (#84)

  to amend his verified Prisoner Complaint (# 1) to assert one claim sounding in a 14th

  Amendment deprivation of property without due process related to the impoundment and

  eventual sale of his vehicle and to add two new Defendants, the Aurora Police Department

  Vehicle Impound Detail (“Impound Detail”) and M&M Reconditioning, Inc., Towing (“M&M”).

  (# 86). Specifically, the proposed amendment alleges that following the arrest, Officers Trenery

  and Snow improperly failed to place Mr. Bunch’s vehicle on a “police hold” and instead




  3
          Officer Evans was not on duty on the dates of the domestic dispute or the traffic stop and
  arrest. Thus, summary judgment was granted in his favor for failure to demonstrate his personal
  participation in the alleged constitutional deprivations. (# 81).
  4
         The Court received Mr. Bunch’s Motion to Amend and the proposed amended pleading
  on February 19, 2020. However, the prison mailbox rule treats the filing date as the date on
  which a prisoner gives legal filings to prison staff for mailing. Price v. Philpot, 420 F.3d
  1158, 1164 (10th Cir. 2005) (extending the prison mailbox rule to complaints filed under
  42 U.S.C. § 1983). The documents indicate that prison staff received and mailed them on
  February 3, 2020. (# 84 at 4, # 86 at 8).
                                                  3
Case 1:18-cv-02508-MSK-SKC Document 97 Filed 09/30/20 USDC Colorado Page 4 of 7




  “confiscated [it] to keep it in storage at M&M where it would accumulate excessive fees.” (# 86

  at 5). It further alleges that the Impound Detail then authorized the vehicle to be sold at public

  auction. (# 86 at 5).

         The Court referred Mr. Bunch’s motion to amend to the Magistrate Judge for a

  Recommendation. On July 21, 2020, the Magistrate Judge issued a Recommendation (# 96) that

  the motion to amend be denied. Because a Final Judgment had previously been entered in this

  case, the Magistrate Judge correctly construed the motion to amend as a timely motion for

  reconsideration under Fed. R. Civ. P. 59(e)5, noting Fed. R. Civ. P. 15(a) “provides that courts

  should freely give leave [to amend] when justice so requires. However, once judgment is

  entered the filing of an amended complaint is not permissible until judgment is set aside or

  vacated pursuant to Fed. R. Civ. P. 59(e) or 60(b).” (# 96 at 3) (citing Cooper v. Shumway, 780

  F.2d 27, 29 (10th Cir. 1985).

         The Magistrate Judge accurately stated that relief under Rule 59(e) is reserved for

  extraordinary circumstances, and is not an opportunity to re-argue issues already addressed or to

  advance arguments that could have been raised in prior briefing. Relief is appropriate only when

  there has been an intervening change in the controlling law, where previously-unavailable

  evidence has been discovered, or where there is a need to prevent manifest injustice because the

  court has misapprehended the facts, a party’s position, or the controlling law. Burke v. Bigelow,

  792 F’Appx. 562 (10th Cir. 2019) (citing Servants of the Paraclete v. Does, 204 F.3d 1005, 1012

  (10th Cir. 2000)).




  5
          Mr. Bunch’s motion to amend was filed within 28 days of the entry of Final Judgment.
  See Hayes Family Trust v. State Farm Fire & Cas. Co., 845 F.3d 997, 1004 (10th Cir. 2007) (a
  motion “will be deemed a Rule 59(e) motion if it is served within the specified time period and
  seeks relief appropriate to Rule 59(e)”).
                                                   4
Case 1:18-cv-02508-MSK-SKC Document 97 Filed 09/30/20 USDC Colorado Page 5 of 7




         Giving Mr. Bunch’s motion a generous reading, the Magistrate Judge understood it to

  address the Order and Opinion Granting Summary Judgment’s finding that Mr. Bunch failed to

  put forth evidence showing who impounded the vehicle and eventually authorized it for sale at

  public auction. Mr. Bunch seeks to allege that M&M towed and stored his vehicle, allowing it to

  accrue excessive fees while the Impound Unit sent him notice of the impoundment and

  ultimately authorized the sale of his vehicle at public auction. (# 96 at 5-6). The Magistrate

  Judge rejected Mr. Bunch’s allegations because they do not involve previously unavailable

  evidence, and Mr. Bunch has long been aware of these facts as evidenced below:

         Plaintiff received a copy of the police report and body camera footage (upon
         which Defendants’ summary judgment motion was based) on May 25, 2017. [#56
         at p.5.] In the police report, there is evidence that M&M towed and stored
         Plaintiff’s vehicle. [#46-1 at pp. 25.] Plaintiff acknowledged as much in his
         previous filings. [#44 at p.2 and #56 at p.3.] Thus, to the extent Plaintiff wished to
         name M&M as a Defendant, he already had access to this evidence and should
         have raised his arguments or moved to amend before the judgment issued. Bldg.
         & Const. Trades Dept., AFL-CIO, 758 F. Supp. at 1429. The police report also
         includes a letter from Impound Detail informing Plaintiff that his vehicle would
         be sold if it was not claimed within 30 days and any accrued fees were not paid.
         [Id. at p.44.] Consequently, Plaintiff was also aware of Impound Detail’s
         involvement before judgment entered.

  (# 96 at 6).

         Additionally, as to the proposed claim against the Impound Detail, which is construed as

  a claim against the City of Aurora, the Recommendation found that Mr. Bunch failed to describe

  any newly discovered evidence of an official policy or custom that caused his injury. Following

  the reasoning in the Opinion and Order Granting Summary Judgment, the Recommendation

  concluded that Mr. Bunch also failed to proffer any newly discovered evidence establishing that

  either Officer Trenery or Officer Snow was individually responsible for impounding or

  authorizing the sale of his vehicle. Thus, the Recommendation found no grounds to set aside the

  Judgment. (# 96 at 6-7).

                                                   5
Case 1:18-cv-02508-MSK-SKC Document 97 Filed 09/30/20 USDC Colorado Page 6 of 7




         Under Rule 72, written objections may be filed up to fourteen (14) days after service of a

  copy of the Recommendation. Here, Mr. Bunch filed no objections; thus, the Court is vested

  with discretion to review the Recommendation “under any standard it deems appropriate.”

  Summers v. Utah, 927 F.2d 1165, 1167 (10th Cir. 1991); see also Thomas v. Arn, 474 U.S. 140,

  150 (1985). Here the Court reviews the Recommendation to “satisfy itself that there is no clear

  error on the face of the record . . . .” Fed. R. Civ. P. 72(b) Advisory Committee Notes. Finding

  no clear error in the Recommendation’s findings or reasoning, the Court adopts it and denies Mr.

  Bunch’s motion to amend.

         B. Remaining Pending Motions filed by Mr. Bunch

         The remaining motions filed by Mr. Bunch are: (i) a Motion to Appoint Counsel (# 88),

  (ii) a Motion for Status Update (# 89), (iii) a Motion to Enforce Due Process Clause (# 90), and

  (iv) a Motion and Affidavit for Leave to Proceed on Appeal pursuant to 28 U.S.C. § 1915 (# 94).

         Motion to Appoint Counsel

         In this motion, Mr. Bunch requests the appointment of counsel to represent him in

  connection with the 14th Amendment claim asserted in his proposed amended complaint. (# 88).

  However, given the Court’s decision to deny Mr. Bunch’s motion for leave to amend, this motion

  is denied as moot.

         Motion for Status Update

         Here, Mr. Bunch requests a status on his motion for leave to amend. (# 89). This motion

  is granted insofar as Mr. Bunch is advised that this Opinion and Order denies his motion for leave

  to amend, that final judgment has entered in favor of the Defendants, and this case remains closed.




                                                  6
Case 1:18-cv-02508-MSK-SKC Document 97 Filed 09/30/20 USDC Colorado Page 7 of 7




         Motion to Enforce Due Process Clause

         The Court understands this motion to re-assert Mr. Bunch’s claim for a 14th Amendment

  deprivation of due process in connection to the impoundment and sale of his vehicle. (# 90). Since

  the Court granted summary judgment as to this claim and, at that time denied Mr. Bunch’s motion

  to amend his complaint, this motion is denied as moot.

         Motion and Affidavit for Leave to Proceed on Appeal pursuant to 28 U.S.C. § 1915

         Mr. Bunch requests leave to proceed on appeal without prepayment of fees or security.

  (#94). However, Mr. Bunch has not filed a Notice of Appeal. Indeed, on May 20, 2020, the Court

  denied Mr. Bunch’s motion for extension of time to file his Notice of Appeal as untimely pursuant

  to Fed. R. App. P. 4(a)(5). (# 95). Thus, Mr. Bunch’s request to proceed on appeal without

  prepayment of fees is also denied as moot.

                                       CONCLUSION

         For the foregoing reasons, the Court ADOPTS the Recommendation of the Magistrate

  Judge (# 96). Mr. Bunch’s Motion to Amend (# 84) is DENIED, as are his Motions to Appoint

  Counsel (# 88), to Enforce Due Process Clause (# 90), and for Leave to Proceed on Appeal

  pursuant to 28 U.S.C. § 1915 (# 94). His Motion for Status Update (# 89) is GRANTED as

  explained herein.

         Dated this 30th day of September, 2020.

                                                       BY THE COURT:




                                                       Marcia S. Krieger
                                                       Senior United States District Judge



                                                   7
